Exhibit 32 AIRTRAN HOLDINGS, INC. SECTION 1350 CERTIFICATIONS In connection with the Annual Report on Form 10-K of AirTran Holdings, Inc. for the year ended December31, 2010, as filed with the Securities and Exchange Commission (the “Report”), the undersigned, in the capacities and on the dates indicated below, each hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Report fully complies with requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)) and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of AirTran Holdings, Inc. Date: February 4, 2011 By: /s/ Robert L. Fornaro Robert L. Fornaro President and Chief Executive Officer Date: February 4, 2011 By: /s/ Arne G. Haak Arne G. Haak Senior Vice President of Finance, Treasurer and Chief Financial Officer
